Citation Nr: 1748833	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-34 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to September 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2017, the Board remanded the issue of an initial rating in excess of 10 percent for right ankle disability for further development.  The remand required the RO to take appropriate steps to request any updated treatment records and to afford the Veteran a new VA ankle examination.   In compliance with the remand directives, a May 2017 VA examination opinion was obtained.  The directives having been substantially complied with, the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's right ankle disability is manifest by a dorsiflexion range of motion of 0-20 degrees, a plantar flexion range of 0-35 degrees, tenderness to palpation dorsum of right foot and medial and lateral right ankle, pain not resulting in or causing functional loss, no evidence of pain with weight bearing, no crepitus, no additional loss of function after repetitive testing, no reduction in muscle strength or muscle atrophy, no ankylosis or ankle instability, and no arthritis; with no pain on passive range of motion testing, and no pain on non-weight bearing.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for right ankle disability have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.21, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code (DC) 5271 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a January 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs) and VA treatment records have been obtained.  The Veteran has also been provided with a recent new VA examination in May 2017.

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board will therefore proceed to the merits of the appeal.


II.  Increased Rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

Under Diagnostic Code (DC) 5271 (ankle, limited motion), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. 
§ 4.71a, DC 5271.

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R.  § 4.71a, Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40  and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 .  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

As the Board noted in its March 2017 decision and remand, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of painful disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing. . ."  The Court found that a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  The May 2017 VA examination complies with the requirements of Correia, including testing on passive motion and in non-weight bearing conditions.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

On VA examination in January 2106, right ankle dorsiflexion was from 0 to 20 degrees and plantar flexion was from 0 to 30 degrees.  The examiner indicated that there was no pain on weight bearing and no additional loss of motion after three repetitions.  

The Veteran was afforded a VA examination in May 2017.  Upon clinical examination, he reported that he did not have any flare-ups nor did he have any functional loss or impairment for his right ankle disability.  His range of motion for dorsiflexion was normal at 0-20 degrees.  His plantar flexion was noted to be 0-35 degrees, with normal being 0-45 degrees.   His plantar flexion exhibited pain.  He had tenderness to palpation dorsum of right foot and medial and lateral right ankle.  Pain was noted, but the VA examiner expressed an opinion that it did not result in or cause functional loss.  There was no evidence of pain with weight bearing.  There was no objective evidence of crepitus.  The Veteran had no additional loss of function was noted after repetitive testing.  He had no reduction in muscle strength or muscle atrophy.  There was no ankylosis or ankle instability.  Imaging studies did not show any evidence of degenerative or traumatic arthritis.  There was no pain on passive range of motion testing, and no pain on non-weight bearing.  The opposing joint was clinically normal.  The VA examiner reviwed the claims file as well as recent imaging in rendering her opinions.

April 2017 VA imaging showed ankle medial and lateral adjacent ossifications that could be posttraumatic.  Laterally, the radiologist opined that it could be near the talofibular joint.  There was also mild posterior hindfoot calcification, which the radiologist opined could also be posttraumatic sequela.  The radiologist also opined that the Veteran would have a difficult time with repetitive activities, such as those associated with fast paced running/jogging and sports that require jumping.  

Prior May 2013 VA imaging studies showed no evidence of dislocation or arthritis.  No major bony deformity was identified.

The Veteran asserts that his right ankle disability warrants an initial rating in excess of ten percent.

Here, the Veteran reported to the VA examiner that he do not have any flare-ups nor did he have any functional loss or impairment for his right ankle condition.
His range of motion for Dorsiflexion was normal at 0-20 degrees.  His plantar flexion was noted to be 0-35 degrees, with normal being 0-45 degrees. 

The Board finds that the weight of the evidence demonstrates that the Veteran's right ankle lateral ligament strain symptoms most closely approximate a 10 percent evaluation, but no higher.  The most probative evidence does not demonstrate increased limitation of motion that is marked or that produces ankylosis in the right ankle so as to warrant assignment of the higher 20 percent evaluation.  

Here, moderate limitation of motion in the ankle warrants only a 10 percent disability rating.  The Veteran's pain upon plantar flexion and tenderness to palpation dorsum of right foot and medial and lateral right ankle has already been contemplated by the 10 percent rating.  There is no evidence of ankylosis, arthritis, functional loss, or pain on passive range of motion testing, and no pain on weight bearing or non-weight bearing.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 concerning functional loss due to pain, fatigue,weakness, or lack of endurance, incoordination, and flare-ups, as cited in DeLuca v. Brown and Mitchell v. Shinseki have been considered and applied under 38 C.F.R. § 4.59.  However, the most probative evidence suggests that his pain does not result in functional loss.  Consequently, entitlement an increased evaluation for a right ankle disability in excess of 10 percent is not warranted.  The current 10 percent evaluation is continued.

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an initial rating in excess of 10 percent for a right ankle disability is denied.


____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


